         Case 1:20-cv-01021-MKV Document 44 Filed 07/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
HARBERT DISCOVERY FUND, LP and HARBERT                                       DOC #:
DISCOVERY CO-INVESTMENT FUND I, LP, both                                     DATE FILED: 7/17/2020
individually and derivatively on behalf of Enzo Biochem,
Inc.,
                                    Plaintiffs,                  No. 20-cv-1021-MKV
                         - against -                             ORDER OF DISMISSAL
                                                                 WITHOUT PREJUDICE
ENZO BIOCHEM, INC., DR. ELAZAR RABBANI,
BARRY W. WEINER, DR. BRUCE A. HANNA, DOV
PERLYSKY, and REBECCA FISCHER,

                                       Defendants.



MARY KAY VYSKOCIL, District Judge:

       The Court has received Plaintiffs' letter expressing a desire to dismiss this action

[ECF #42] and Defendants' response consenting to such dismissal [ECF #43]. Accordingly,

       IT IS HEREBY ORDERED that this action is dismissed without prejudice.




Dated: July 17, 2020                                 By:
       New York, New York                                    MARY KAY VYSKOCIL
                                                             United States District Judge




                                                 1
